Detailed Office Action
	The communication dated 11/19/2021 has been entered and fully considered. Claims 1-7 are cancelled. Claim 13 is withdrawn from examination. Claims 8-13 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 8-12) in the reply filed on 11/19/2021 is acknowledged. Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Specification
The disclosure is objected to because of the following informalities: in the middle of page 11, a section of text is italicized. This section does not present any information that should be emphasized. This change in format is in error. Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, replace “the material” with “the plant-based material”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 in line 1 recite a “long plant-based material”. The phrase “long” is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what length is required for the material to be considered long. Claims 9-12 are dependent on claim 8 and are rejected. For the purpose of examination, the Examiner replace this limitation with “plant-based material”.
Claim 9 recites the limitation "the longitudinal direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the fiber direction”.
Claim 11 recites the limitation "the long direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner replaces this limitation with “the fiber direction”.
Claim 11 recites the limitation "the reduction in cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 12 recites the limitation "the molded body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANEKAWA (JP-2003231101-A and its English translation), hereinafter KANEKAWA. Note that the italicized test below are the instant claims.
Regarding claim 8, KANEKAWA discloses Molding method of plant-based material {[0008] note the wood is plant-based and compression is the molding} characterized in that 
a long plant-based material long in fiber direction is extruded via a die for extruding {[0024] note moving direction is in the fiber direction, [0027] note the extrusion of wood}
having a prescribed extrusion ratio and die angle {[FIG. 2] note the ratio of Din/Dmin, and the angle θ, [0025]}
by giving compressing/drawing deformation to the component tissue of the plant-based material continuously in the center direction of the material so that higher density and higher strength are achieved {[0008], [0009], [FIG. 1] note the vertical direction 8/9 that is the center direction, [0033] note the higher density and strength that is achieved}.
Regarding claim 9, KANEKAWA discloses wherein an optional shape is formed while maintaining the continuity of fiber in the longitudinal direction by arranging a jig provided with cross-sectional changes to the longitudinal direction at the rear of the die {[0046], [0049], [FIG. 4] note the jig 13 that provides the optional cross-sectional shape of elliptical, [FIG. 1] note jig 6 is provided at the rear of die 5}.
Regarding claim 10, KANEKAWA discloses wherein the plant-based material before molding is supplied to the die as a single material or aggregate of multiple bulk bodies {[0016] note that a single round rod-shape wood is discussed, [0044] note that that plurality of pieces of wood can be used}.
Regarding claim 12, KANEKAWA discloses wherein a hole is made in the long direction in the plant-based material before molding and dissimilar materials are incorporated in the hole, and integral molding is done, thus arranging dissimilar materials inside the molded body {[0013]}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KANEKAWA.
Regarding claim 11 KANEKAWA discloses all the limitations of claim 8 as discussed above. KANEKAWA further discloses wherein a hole in the long direction is made in the plant-based material before molding {[0013]}.
KANEKAWA, however, is silent on molding the plan-based material with the hole in it and without inserting another material in the hole. 
However, the Examiner submits that at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have molded the plant-based material with the hole in it according to the KANEKAWA molding method described above. One of ordinary skill in the art would have been motivated to have molded this empty core plant-based material in those cases where customized insertion of various materials during post-production is needed. This provides flexibility to create different products.
Regarding the last limitations of claim 11 (“and the reduction in cross section in the longitudinal direction is adjusted when molding, thus causing bulk density distribution in the longitudinal direction after molding, and the weight of the molded body obtained and its balance are controlled.”) as discussed under claim 8, KANEKAWA utilizes the same extrusion method as the instant invention. KANEKAWA further discloses adjusting and controlling parameters during this extrusion {[0023], [0028], [0019] note discussion on the extrusion parameters, [0025] note discussion on controlling degree of compression of wood by adjusting parameters}. 
Therefore, the causation of bulk density distribution and balance of weight of the molded body are the intended results of the process steps positively recited by KANEKAWA. Notably, the applicant’s disclosure does not specify any additional method steps that result in the remainder limitation of claim 11. If applying the same molding steps with control and adjustments of said parameters does not inherently result in the balance of weight and distribution of density, then a question of scope of enablement and/or omitting essential method limitations can be brought up for claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748